As filed with the Securities and Exchange Commission on July 2, 2013 Registration No. 333-170495 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MYREXIS, INC. (Exact name of registrant as specified in its charter) Delaware 26-3996918 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Xstelos Holdings, Inc. 630 Fifth Avenue, Suite 2260 New York, New York 10020 (801) 214-7800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jonathan M. Couchman President and Chief Executive Officer Myrexis, Inc. c/o Xstelos Holdings, Inc. 630 Fifth Avenue, Suite 2260 New York, New York 10020 (801) 214-7800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Adam W. Finerman, Esq. Olshan Frome Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 Approximate date of commencement of proposed sale to the public:Not Applicable. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:o If any of the securities being offered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box:o If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler ¨ Acceleratedfiler þ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ DEREGISTRATION OF UNSOLD SECURITIES This Post-Effective Amendment No.1 to Form S-3 relates to the Registration Statement on Form S-3 (333-170495), filed with the Securities and Exchange Commission on November 9, 2010 (the “Registration Statement”) by Myrexis, Inc., a Delaware corporation (the “Registrant”). The Registration Statement registered the sale of up to $80,000,000 of the Registrant’s securities. In accordance with an undertaking made by the Registrant in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of the offering, the Registrant hereby removes from registration all of its securities registered but unsold under the Registration Statement as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Post-Effective Amendment No. 1 on Form S-3 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of New York, State of New York, on the 2nd day of July, 2013. MYREXIS, INC. By: /s/ Jonathan M. Couchman Name: Jonathan M. Couchman Title: President and Chief Executive Officer No other person is required to sign this Post-Effective Amendment in reliance upon Rule 478 under the Securities Act of 1933, as amended.
